—Judgments, Supreme Court, New York County (Howard Bell, J.), rendered June 19, 1992, after a consolidated non-jury trial, convicting defendant Frank Cambria, Jr., of grand larceny in the third degree, 21 counts of falsifying business records in the first degree, and 5 counts of falsifying business records in the second degree, and sentencing him to 90 days incarceration, 5 years probation and payment of a fine, and convicting Frank Cambria, Sr., of petty larceny and 3 counts of falsifying business records in the second degree, and sentencing him to payment of a fine, and the order of said court and Justice entered September 16, 1992, denying the motion of Frank Cambria, Sr. to vacate his judgment of conviction pursuant to CPL 440.10, unanimously affirmed.
Giving due deference to the fact finder’s factual conclusions and findings as to credibility (People v Mosley, 112 AD2d 812, 814, affd 67 NY2d 985), we conclude that the evidence was *168legally sufficient and that the verdicts finding defendants guilty of larceny by false pretenses were not against the weight of that evidence. The evidence overwhelmingly established that each defendant intentionally made false statements, which misled the Pepsi-Cola Bottling Company (see, People v Zimmerman, 81 NY2d 979) into improperly crediting defendants’ corporate account for goods which were never delivered, or goods which were improperly sold by defendants rather than provided to their customers for free, as well as improperly crediting the defendants with commissions for goods which were not delivered. The evidence also clearly established that defendants falsified numerous of their records with respect to customers’ names, addresses, and goods delivered.
We have considered the remaining contentions. None warrant modification of the judgments of conviction. Concur— Ellerin, J. P., Kupferman, Ross and Rubin, JJ.